ORDER
Respondent was suspended from the practice of law on February 18, 1988, for nonpayment of bar dues. This cause comes before the Court on his application for reinstatement.
Since 1986 respondent has been on active duty in the Judge Advocate General’s Corps of the United States Navy.
Upon review of the record, it appearing that respondent has complied with all conditions necessary for reinstatement, and upon the unanimous recommendation of the Board of Governors of the Kentucky Bar Association,
IT IS HEREBY ORDERED that respondent, Richard Lee Rosser, is hereby restored to membership in the Kentucky Bar Association and reinstated to the practice of law in all courts of the Commonwealth of Kentucky.
All concur.
ENTERED: April 11, 1991.
/s/ Robert F. Stephens Chief Justice